TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00160-CV





Lou Keller, Appellant


v.


Brian J. Anderson, Individually and d/b/a Anderson Chiropractic Center, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-94-1334-C, HONORABLE DICK ALCALA, JUDGE PRESIDING





PER CURIAM

	Appellee has filed a motion to dismiss this appeal.  The motion is granted.
See Tex. R. App. P. 59(a)(2). 
	The appeal is dismissed.  

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed On Appellee's Motion
Filed:   April 10, 1996
Do Not Publish